Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: a dynamic beam guidance system in claim 1, dynamic beam deflection device in claims 2 and 10, and dynamic beam guidance apparatuses in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 6, 9, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 9 recites the broad recitation “machining a material layer using energetic radiation”, and the claim also recites “to produce three-dimensional components by 3melting a particulate material in layers” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites “its own dynamic beam deflection device.” It is unclear if the deflection devices are intended to be included in the limitations of the claims as they are not positively recited. It is suggested to amend the claim to either a plurality of dynamic beam deflection devices or at least one dynamic beam deflection devices. The claim should then include the limitation:  wherein, each individual beam is directed on the layer … by one of the plurality of dynamic beam deflection devices.
Claim 6 and 13 recite the limitation “an amplitude modulation.” It is unclear what is referred to as a measure of amplitude modulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huegel (US Patent 7,665,979) in further view of Gross (US Patent 7,176,409).
Regarding claim 1, Huegel teaches method for machining a material layer using energetic 2radiation, in particular in order to produce three-dimensional components by 3melting a particulate material in layers, in which 4one or more energetic beams of one or more beam sources (radiation source 21) are directed onto 5a layer to be machined and guided over the layer (Col. 2 lines 7-9 beam directed to 
However, Gross teaches the separation is carried out n1in such manner that the sum of the power of the individual beams corresponds 12to the power of the respective energetic beam (Col.22 lines 62-66 input laser split into six beams having 16.7% of the total energy of the input beam) minus power losses caused by the 13separation process (Col. 11 lines 51-54 minimizes loss of pulses), a dynamic beam 6guidance system in order to machine regions of the layer (Col. 9 lines 46-47 reflector elements 54 directing beam segments to substrate) and separation by modulation over time (Col. 3 lines 8-10 temporal pulse separation).
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to incorporate the teachings of Gross to have the sum of the energy of the split beams be equal to the total energy of the input minus some loss in order to be able to provide a plurality of pulsed laser beams with a minimal loss in laser energy (Gross Col. 1 lines 50-53). It would have been obvious to modify Huegel to incorporate the teachings of Gross to include a beam guidance system to the sub-beams could be deflected onto the substrate at a selectable location (Gross Col. 2 lines 31-34). It would have been obvious to modify Huegel to incorporate the teachings of Gross to include separation by modulation by time to provide a plurality of selectable and changeable angle of the output beams (Col. 3 lines 9-14).
Regarding claim 2, Huegel and Gross teach the method according to Claim 1, and Huegel teaches each individual beam is directed onto the layer to be machined (Col. 2 lines 7-9 directed beam to any position in layer) by its own 4dynamic beam deflection device (Col. 2 lines 6-9 deflection unit 10, Fig. 1 chambers 11 and 12 provided with separate deflection unit).
Regarding claim 3, Huegel and Gross teach the method according to Claim 2, and Huegel teaches 2characterized in that 3the energetic beam is separated into the individual beams (Col. 2 lines 31-32 split the beam and supplied to two chambers) in alternating 4manner (Col. 2 lines 46-49 alternately supplying beams to chambers) but is silent on by said modulation over time.
However, Gross teaches the modulation over time (Col. 3 lines 8-10 temporal pulse separation).
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to incorporate the teachings of Gross to include separation by modulation by time to provide a plurality of selectable and changeable angle of the output beams (Col. 3 lines 9-14).
Regarding claim 4, Huegel and Gross teach the method according to Claim 2, and Huegel teaches the energetic beam is separated into the individual beams (Col. 2 lines 31-32 split the beam and supplied to two chambers) in alternating 4manner (Col. 2 lines 46-49 alternately supplying beams to chambers) and is thus separated onto the beam 5deflection devices (Fig. 1 beam deflection device 10 Col. 2 lines 14-15 separated to process chambers, beam shown to be provided to the deflection device within the chambers in Fig. 1), wherein the beam deflection devices are operated in 6coordination with each other in such manner and the switch between the beam 7deflection devices is effected in such manner that times for which the beam does not reach the layer during the machining is minimized (Col. 3 lines 39-37 previous layer irradiated in one chamber and a new layer concurrently applied in another chamber) but is silent on modulation over time.
Gross teaches modulation over time (Col. 3 lines 8-10 temporal pulse separation).
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to incorporate the teachings of Gross to include separation by modulation by time to provide a plurality of selectable and changeable angle of the output beams (Col. 3 lines 9-14). 
Regarding claim 5, Huegel and Gross teach the method according to Claim 4, and Huegel teaches 2characterized in that 3the switch between the beam deflection devices (Col. 2 lines 6- 10 deflection unit 10) takes place for the energetic beam 4when changing between non-adjacent scan vectors and/or upon sudden changes 5of a direction in a machining path (Col. 3 lines 39-37 Fig. 4, switch between process chambers, which include individual deflection units, previous layer irradiated in one chamber and a new layer concurrently applied in another chamber).
Regarding claim 6, Huegel and Gross teach the method according to Claim 1, but Huegel is silent on characterized in that 3the energetic beam is separated into two individual beams by modulation 4over time, of which one individual beam has an amplitude modulation of < 100%. 
However, Gross teaches characterized in that 3the energetic beam is separated into two individual beams (Col.23 lines 7-8 two distinct beam segments) by modulation 4over time (Col. 3 lines 8-10 temporal pulse separation), of which one individual beam has an amplitude modulation of < 100% (Col. 23 lines 7-8 two beam segments having about 50% total energy in the input beam)
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to incorporate the teachings of Gross to include separation by modulation by time to provide a plurality of selectable and changeable angle of the output beams (Col. 3 lines 9-14). It would have been obvious to 
Regarding claim 7, Huegel and Gross teach the method according to claim 1 and Huegel teaches characterized in that 3the separation into the individual beams is effected via one or more beam 4switches for the energetic beam (Col. 3 lines 1-4 switch device 224).
Regarding claim 9, Huegel teaches a device for machining a material layer using energetic 2radiation, in particular in order to produce three-dimensional components by 3melting a particulate material in layers, including at least: 4one or more beam sources which emit one or more energetic beams (radiation source 21), at least one beam splitter device which can separate at least one of the 6energetic beams into multiple individual beams (Col. 2 lines 29 beam splitter device),  7and 8 the individual beams 9can be directed onto a layer to be machined and guided over the layer in order 10to machine regions of the layer (Col. 2 lines 7-9 beams directed to layer),  11 but is silent on modulation over time, at least one beam splitter device  which can separate at least one of the 6energetic beams into multiple individual beams, and one or more dynamic beam guidance apparatuses and the sum of the power of 12the individual beams corresponds to the power of the respective energetic beam upon separation.
However, Gross teaches modulation over time (Col. 3 lines 8-10 temporal pulse separation), one or more dynamic beam guidance apparatuses (Col. 9 lines 46-47 reflector elements 54 directing beam segments to substrate) and the sum of the power of 12the individual beams corresponds to the power of the respective energetic beam upon separation (Col.22 lines 62-66 input laser split into six beams having 16.7% of the total energy of the input beam).
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to 
Regarding claim 10, Huegel and Gross teach the device according to claim 9, and Huegel teaches characterized in that 3a dedicated dynamic beam deflection device is present for each individual beam (Col. 2 lines 6-9 deflection unit 10 Fig. 1 chambers 11 and 12 provided with separate deflection unit), via which the individual beam is directed onto the layer to be machined (Col. 2 lines 7-9 directed beam to any position in layer).
Regarding claim 11, Huegel and Gross teach the device according to Claim 9, and Huegel teaches characterized in that 3the beam splitter device is designed in such manner that it separates the 4energetic beam into the individual beams in alternating manner but are silent on the modulation over time.
Regarding claim 12, Huegel and Gross teach the device according to Claim 10, and Huegel teaches 5the energetic beam is separated into the individual beams (Col. 2 lines 31-32 split the beam and supplied to two chambers) and thus also to 6the beam deflection devices (Fig. 1 beam deflection device 10 Col. 2 lines 14-15 separated to process chambers, beam shown to be provided to the deflection device within the chambers in Fig. 1) in alternating manner (Col. 2 lines 46-49 alternately supplying beams to chambers), the beam deflection devices are operated in coordination with each other in such 8manner and 9switching between the beam deflection devices is carried out in such manner 10that times in which the beam does not impinge on the layer during machining of 11the layer are minimized (Col. 3 lines 39-37 previous layer irradiated in one chamber and a new layer concurrently applied in another 
However, Gross teaches 3a control unit is present which actuates the beam splitter device and the beam 4deflection devices (system controller 44) and modulation over time (Col. 3 lines 8-10 temporal pulse separation).
 Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel to incorporate the teachings of Gross to include separation by modulation by time to provide a plurality of selectable and changeable angle of the output beams (Col. 3 lines 9-14). It would have been obvious to modify Huegel to incorporate the teachings of Gross to include a control to provide coordination between the laser pulses to ensure the beams impinge the substrate at the required location and create the desire design pattern (Gross Col. 9 lines 14-18)
Regarding claim 13, Huegel and Gross teach the device according to claim 9, but Huegel is silent on 2characterized in that 3the beam splitter device is embodied such that it separates the energetic beam 4 by the modulation over time into two individual beams, of which one 5individual beam has an amplitude modulation of < 100%.
However, Gross teaches the beam splitter device is embodied such that it separates the energetic beam 4 by the modulation over time into two individual beams (Col.23 lines 7-8 two distinct beam segments) by modulation 4over time (Col. 3 lines 8-10 temporal pulse separation), of which one 5individual beam has an amplitude modulation of < 100% (Col. 23 lines 7-8 two beam segments having about 50% total energy in the input beam).
Huegel and Gross are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary 
Regarding claim 14, Huegel and Gross teach the device according to Claim 9, and Huegel teaches characterized in that the beam splitter device includes one or more beam switches (Col. 2 lines 17-18 the switch device 22 is formed to be a beam switch).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huegel and Gross in further view of Martinsen.
Regarding claim 8, Huegel and Gross teach the method according to Claim 1, but are silent on characterized in that 3the one or more beam sources is/are operated in continuous wave mode.
However, Martinsen teaches the one or more beam sources is/are operated in continuous wave mode ([0028] Typical output beams are continuous-wave).
Huegel, Gross, and Martinsen are considered to be analogous to the claimed invention because they are in the same field of machining by lasers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huegel and Gross to incorporate the teachings of Martinsen to have the beams be in continuous wave mode to ensure beams are able to be digitally modulated (Martinsen [0028]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/
Examiner, Art Unit 3761                                                                                                                                                                                         10/21/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761